IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED


DUANE JOSEPH McCOY, JR.,

              Appellant,

 v.                                                             Case No. 5D16-3906

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed August 18, 2017

Appeal from the Circuit Court
for Brevard County,
James H. Earp, Judge.

James S. Purdy, Public Defender, and
Nicole J. Martingano , Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Deborah A. Chance,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       Duane Joseph McCoy, Jr., appeals the trial court's order revoking his probation.

We affirm the judgment and sentence without further discussion. However, we note that,

although the trial court orally announced the conditions of probation McCoy violated, it

did not specify those conditions in its written order. We remand this case to the trial court
to enter a corrected order identifying the conditions McCoy violated. See Lewis v. State,

8 So. 3d 370, 371 (Fla. 5th DCA 2009); Payne v. State, 920 So. 2d 742, 743 (Fla. 5th

DCA 2006).


      AFFIRMED and REMANDED with Instructions.


PALMER, WALLIS and LAMBERT, JJ., concur.




                                            2